Citation Nr: 0419900	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  97-03 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for allergic rhinitis.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for labyrinthitis with vertigo.  

3.  Entitlement to service connection for nervousness, 
including as due to undiagnosed illness.  

4.  Entitlement to service connection for chest pains and 
shortness of breath, including as due to undiagnosed illness.  

5.  Entitlement to service connection for a left shoulder 
disorder.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel
INTRODUCTION

The veteran served on active service from June 1986 to 
October 1995, including service in Southwest Asia from 
January 1991 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

All of the claims, with the exception of the claim for a 
higher rating for allergic rhinitis, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.  


FINDING OF FACT

The veteran's allergic rhinitis is not manifested by polyps.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.97, Diagnostic Code 6522 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in March 2001 and May 2003, as well as by 
the discussions in the February 1997 statement of the case 
(SOC) and the January 2004 supplemental statement of the case 
(SSOC).  See also VAOPGCPREC 8-2003.
 
Assuming that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, in this case the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
The Board finds that any defect with respect to the timing of 
the VCAA notice was harmless.  After the issuance of the VCAA 
letter the veteran was provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The claim was readjudicated based 
upon all the evidence of record in January 2004.  Therefore, 
to decide the appeal would not be prejudicial error to him.  
There is no indication that disposition of his claim would 
have been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and post-service records, as discussed below.  There 
is no indication of any relevant records that the RO failed 
to obtain.  In fact, in August 2003 the veteran sent a letter 
to the RO indicating that he had no additional evidence to 
submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examination was most recently conducted in May 2003.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.  

II.  Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor. 38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The veteran is contesting the disability evaluation assigned 
following the grant of service connection.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The United States Court of 
Appeals for Veterans Claims (Court) has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern,  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Service connection for allergic rhinitis was granted in a 
December 1996 rating decision, and a 10 percent rating was 
assigned under Diagnostic Code 6522.  

The regulations for the evaluation of rhinitis were revised, 
effective October 7, 1996.  61 Fed. Reg. 46720- 46731 (Sept. 
5, 1996).  Under Diagnostic Code 6501, effective prior to 
October 7, 1996, a 10 percent evaluation was warranted for 
chronic atrophic rhinitis with definite atrophy of the 
intranasal structure and moderate secretion.  A 30 percent 
evaluation required moderate crusting, ozena (atrophic 
rhinitis marked by a thick mucopurulent discharge, mucosal 
crusting, and fetor), and atrophic changes.

As of October 7, 1996, allergic or vasomotor rhinitis is 
rated under Diagnostic Code 6522.  A 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  A 30 
percent rating requires polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2003).  

Review of the veteran's service medical records shows that he 
had a fracture of the septum in service.  Treatment records 
from the VA Medical Center in El Paso, Texas, dated from 
December 1995 to the present show complaints and findings 
related to nasal congestion and findings of erythematous 
mucosa and hypertrophic turbinates.  VA examination in 
December 1995 yielded a diagnosis of mild deviated nasal 
septum and chronic allergic rhinitis.  Diagnostic tests 
diagnosis was status post old healed nasal bone fracture, 
mild septum deviation to the left, chronic allergic rhinitis 
with recurrent acute exacerbations.  There was nasal 
congestion bilaterally.

The veteran was afforded a VA examination in May 2003.  He 
complained of interference breathing through his nose, worse 
on the right.  He also complained of frequent nasal 
congestion with discharge.  He denied any purulent discharge.  
He also denied receiving any treatment for the problem and 
stated that the condition really did not incapacitate him.  
The nose showed obvious signs of nasal septal deviation to 
the right but no obstruction was seen.  The nasal mucosa was 
mildly hyperemic but no crust was seen and no obstruction was 
seen.  There was no pain to palpation.  The nasal bone x-ray 
series was normal.  Sinus series revealed slight deviation of 
the nasal septum to the left.  The frontal, maxillary, and 
ethmoid cells were clear.  The diagnosis was allergic 
rhinitis, not found, residuals of nasal septum fracture with 
secondary vasomotor rhinitis, found.  

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  An increase is not 
warranted under the diagnostic criteria effective prior to 
October 7, 1996, as there is no showing of moderate crusting, 
ozena and atrophic changes.  On examination in May 2003, the 
examiner specifically noted no crust and no obstruction.  
Further, the most recent VA examination report shows that the 
veteran had essentially no significant findings, including no 
tenderness or swelling.  There are no polyps as shown by 
examination and the nasal series.  Accordingly, his 
disability is also no more than 10 percent disabling under 
the revised criteria.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2003).

Accordingly, the preponderance of the evidence is against 
entitlement to a disability rating in excess 10 percent for 
the veteran's service-connected allergic rhinitis.  The 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) is 
not for application as the evidence for and against the claim 
is clearly not in equipoise.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
allergic rhinitis so as to warrant referral to the RO for 
consideration of an assignment of a greater evaluation on an 
extra-schedular basis.  In this regard, there is no showing 
that the disability has resulted in marked interference with 
employment, and there is no showing that the veteran's 
rhinitis has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In May 2003, the veteran denied receiving any 
treatment for rhinitis and stated that the condition really 
did not incapacitate him.  Accordingly, the Board finds that 
the criteria for submission for assignment of assignment of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for allergic rhinitis 
is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Additional evidence is required concerning the rating of 
labyrinthitis with vertigo.  The pertinent criteria for a 
higher rating require dizziness and occasional staggering.  
See 38 C.F.R. § 4.87, Diagnostic Code 6204 (2003).  There has 
been no finding as to whether this manifestation is present.  
The veteran reported in his recent statement received in 
August 2003 that he had to give up jogging due to dizziness 
and occasional staggering.  However, no observation has been 
made as to whether there indeed was staggering or behavior 
and symptoms which could be consistent with staggering at 
examination.  Thus, additional medical evidence could be 
helpful in determining the current level of the service-
connected disability.  

A VA medical opinion would also be of great assistance in 
determining whether a left shoulder disorder may be 
associated with the veteran's active military service.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Furthermore, the veteran's two undiagnosed illness 
claims were denied because the illnesses claimed neither 
arose in service nor were manifested to a compensable degree 
within the appropriate time period following service.  See 38 
C.F.R. § 3.317 (2003).  As the window of time for the 
undiagnosed illnesses to manifest has not closed, and, 
considering the veteran's most recent statements, additional 
development could also be helpful regarding these two issues.  
Specifically, the veteran should be afforded a thorough 
examination to determine whether there is undiagnosed 
illness.  Any additional relevant records should also be 
obtained on remand, as set forth below.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran to identify all medical 
care providers that have recently treated him 
for labyrinthitis and vertigo, as well as all 
medical care providers that have treated him 
for nervousness, chest pains and shortness of 
breath, and a left shoulder disorder since his 
separation from service.  Obtain all relevant 
records identified by the veteran that are not 
already of record.

2.  After obtaining as many of the above 
records as possible, afford the veteran an 
appropriate VA examination for labyrinthitis 
with vertigo.  The examiner should be provided 
the veteran's entire claims folder, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder.  All necessary 
tests should be conducted, and the examiner 
should review the results of any testing prior 
to completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected labyrinthitis with vertigo and note 
whether occasional staggering is observed or 
otherwise determined to be a manifestation of 
this service-connected condition.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Afford the veteran a VA orthopedic 
examination.  The claims folder is to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

The examiner should render diagnoses of any 
current left shoulder disorders found to be 
present.  All necessary tests in order to 
determine the correct diagnosis as determined 
by the examiner are to be done.  If no such 
disorders are found, the examiner should so 
state.

The examiner should also render an opinion 
concerning the date of onset and etiology of 
any current left shoulder disorder.  Is it at 
least as likely as not that any current left 
shoulder disorder had its onset during active 
service or is related to an in-service disease 
or injury, including the veteran's in-service 
complaints of left shoulder pain?

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusions.

4.  Afford the veteran a VA pulmonary 
examination.  The claims folder is to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

The examiner should render diagnoses of all 
current disabilities manifested by chest pain 
and shortness of breath.  The examiner should 
specifically indicate whether or not chest 
pain and shortness of breath are symptoms of a 
diagnosed disability or are attributable to an 
undiagnosed illness.  All necessary tests in 
order to determine the correct diagnoses as 
determined by the examiner are to be done.  If 
no such disorders are found, the examiner 
should so state.

If there are any objective indications of 
chest pain and shortness of breath that cannot 
be attributed to any organic or psychological 
cause, the examiner should so state.  The 
examiner should identify any abnormal 
symptoms, abnormal physical finding, and 
abnormal laboratory test results that cannot 
be attributed to a known clinical diagnosis.

The examiner should also render an opinion 
concerning the date of onset and etiology of 
any current disability manifested by chest 
pain and shortness of breath.  Is it at least 
as likely as not that any current disability 
manifested by chest pain and shortness of 
breath had its onset during active service or 
is related to an in-service disease or injury, 
including the veteran's in-service complaints 
of chest pain and difficulty breathing?

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusions.

5.  Afford the veteran a VA psychiatric 
examination.  The claims folder is to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

The examiner should render diagnoses of all 
current disabilities manifested by 
nervousness.  The examiner should specifically 
indicate whether or not nervousness is a 
symptom of a diagnosed disability or is 
attributable to an undiagnosed illness.  All 
necessary tests in order to determine the 
correct diagnoses as determined by the 
examiner are to be done.  If no such disorders 
are found, the examiner should so state.

If there are any objective indications of 
nervousness that cannot be attributed to any 
organic or psychological cause, the examiner 
should so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test results 
that cannot be attributed to a known clinical 
diagnosis.

The examiner should also render an opinion 
concerning the date of onset and etiology of 
any current disability manifested by 
nervousness.  Is it at least as likely as not 
that any current disability manifested by 
nervousness had its onset during active 
service or is related to an in-service disease 
or injury, including the assessment of rule 
out anxiety attacks in October 1993 and the 
complaints of trouble sleeping and loss of 
memory on separation examination in June 1995?

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusions.

6.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the VCAA is completed.

7.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result of 
this remand. If the decision with respect to 
any of the claims remains adverse to the 
veteran, he should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations. No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



